Citation Nr: 1720347	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-19 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for left upper extremity ataxia, status post left thalamic stroke with residual encephalomalacia.

2.  Entitlement to an initial rating in excess of 10 percent for left lower extremity paralysis, status post left thalamic stroke with residual encephalomalacia.

3.  Entitlement to an initial rating in excess of 10 percent for left facial nerve impairment, status post left thalamic stroke with residual encephalomalacia.

4.  Entitlement to an effective date earlier than August 14, 2009, for the grant of service connection for left upper extremity ataxia, status post left thalamic stroke with residual encephalomalacia.

5.  Entitlement to an effective date earlier than August 14, 2009, for the grant of service connection for left lower extremity paralysis, status post left thalamic stroke with residual encephalomalacia.

6.  Entitlement to an effective date earlier than August 14, 2009, for the grant of service connection for left facial nerve impairment, status post left thalamic stroke with residual encephalomalacia.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from November 1984 to September 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision which granted service connection for residuals of left thalamic stroke and assigned an effective date of August 14, 2009.  

The Veteran testified before the undersigned Veterans Law Judge at the RO in July 2013.  A transcript of the hearing has been associated with the claims file.

In December 2014, the Board remanded the appeal for action by the Agency of Original Jurisdiction (AOJ).  

In the December 2014 remand, the Board noted that in his March 2010 notice of disagreement, the Veteran had raised the issue of clear and unmistakable error (CUE) in an April 2005 rating decision which denied service connection for residuals of stroke.  In August 2016, the RO issued a rating decision wherein it concluded that there was no CUE in the April 2005 rating decision that denied service connection for stroke.  

The December 2014 remand also referred to the AOJ the issue of a higher evaluation for HIV/AIDS.  The August 2016 rating decision included the issue of whether there was CUE in the April 2005 rating decision regarding the evaluation of HIV/AIDS.  However, the issue referred by the Board, and the correct issue for consideration, is entitlement to a higher evaluation for HIV/AIDS.  As such, this issue is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Left upper extremity ataxia is manifested by no more than mild incomplete paralysis of the radicular nerves.  

2.  Left lower extremity paralysis manifested by no more than mild incomplete paralysis of the sciatic nerve.

3.  Left facial nerve impairment is manifested by no more than moderate incomplete paralysis of the seventh (facial) cranial nerve.

4.  In April 2005, the RO denied service connection for stroke; the Veteran did not appeal.

5.  The Veteran submitted a petition to reopen his claim of entitlement to service connection for stroke in August 2009; there are no communications between the April 2005 rating decision and the Veteran's August 2009 submission which may be considered a formal or informal claim for service connection.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for left upper extremity ataxia have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.124a, Diagnostic Code 8513 (2016).

2.  The criteria for an evaluation in excess of 10 percent for left lower extremity paralysis have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.124a, Diagnostic Code 8520 (2016).

3.  The criteria for an evaluation in excess of 10 percent for left facial nerve impairment have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.123, 4.124a, Diagnostic Code 8207 (2016).

4.  The criteria for an effective date prior to August 14, 2009, for the grant of service connection for stroke residuals have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2016).

A letter dated in September 2009 advised the Veteran of the evidence necessary to support a claim for service connection, and of the allocation of duties between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims. 

The Board notes that this is a case in which the Veteran is challenging the initial evaluation assigned following the grant of service connection for stroke residuals.   In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 90-91.

 With respect to VA's duty to assist, relevant treatment records have been obtained and associated with the record.  VA examinations have been conducted, and the Board finds that the examination reports are adequate, in that the examinations were conducted by clinician who reviewed the history, interviewed the Veteran, and performed appropriate evaluations.

The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.



Analysis

Evaluations

The Veteran asserts that higher evaluations are warranted for his stroke residuals.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

In cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2016). 

Neuritis of the peripheral nerves, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2016). 

Neuralgia of a peripheral nerve characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  The term incomplete paralysis, with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124 (2016).

For rating purposes, a distinction is made between major (dominant) and minor groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  38 C.F.R. § 4.69.  As demonstrated by the medical evidence, ataxia of the left upper extremity disability involves the Veteran's minor upper extremity.

Records dating to June 1999 from University Medical Center indicate that the Veteran was admitted with a chief complaint of lethargy.  At that time, neurological examination was nonfocal, but head CT was negative.  

On VA neurological examination in December 2004, the Veteran's history was reviewed.  The examiner noted that HIV AIDS had been diagnosed in the late 1980s, and that cocci meningitis had developed in 1996, with relapses in 1998 and 1999.  She noted that the Veteran had initial cognitive difficulties including concentration and memory problems.  The Veteran related that his memory and cognitive problems had improved since 1999.  The examiner indicated that she was unable to find documentation of stroke in the file.  Objectively, cranial nerves II through XII were intact.  Motor examination revealed power of 5/5 on all muscle groups.  Sensation was intact to light touch, temperature, pinprick, and vibration.  Deep tendon reflexes were 1+ and symmetric.  There was no ataxia or dysmetria on finger-nose-finger and heel-shin testing.  Gait was normal.  The examiner again pointed out that the available records did not support a history of stroke.  She acknowledged that he had mild cognitive impairment, but that it stemmed from multiple bouts with cocci meningitis as well as AIDS dementia complex.  

A June 2009 VA MRI report indicates an old left thalamic infarct.  An associated VA discharge summary reflects that the Veteran was hospitalized for two days, having been admitted for workup of fever, headache, and acute memory problems.  

On VA neurological consultation in September 2009, cranial nerves were intact.  Muscle strength was 5/5, and sensation testing revealed good perception of sharp versus dull touch in the upper and lower extremities.  Reflexes were 2+ bilaterally at the biceps, triceps, brachioradialis, and Achilles.  Patellar reflexes were 2+ on the right and 1+ on the left.  

A September 2009 VA treatment record indicates that cranial nerves II through XII were intact.  Romberg's sign was negative.  Sensation was normal.  

On VA brain and spinal cord examination in December 2009, the Veteran's history was reviewed.  Objectively, sensation was decreased in the V1, V2, and V3 distribution; otherwise, cranial nerves II through XII were intact.  Motor testing revealed power of 5/5 in all muscle groups. Tone was slightly increased, left greater than right.  Deep tendon reflexes were diffusely hyperreflexic, left greater than right, with two beats of clonus at the left ankle.  The Veteran had slight ataxia with finger-nose-finger on the left.  He was slightly unsteady with Romberg testing but did not fall.  Sensation was decreased to temperature and monofilament in the left upper extremity.  Gait was slightly wide based and the Veteran appeared to veer slightly toward the left.

On VA neurological examination in February 2015, the Veteran's history was reviewed.  The examiner indicated that there was no muscle weakness in the upper or lower extremities, and that the Veteran did not have a pharynx, larynx, or swallowing condition.  On neurologic examination,  speech was abnormal, with very mild hesitation in casual conversation but with normal naming.  Gait was normal.  Strength was 5/5 at the elbows, wrists, hands, knees, and ankles.  Deep tendon reflexes were 2+ throughout.  There was no muscle atrophy of the extremities due to a central  nervous system condition.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms related to the neurological conditions diagnosed.  The examiner concluded that aside from very mild residual aphasia, there was no residual from the 1999 stroke on current examination.  


	Left Upper Extremity

Diagnostic Code 8513 provides the rating criteria for paralysis of the radicular nerve.  Disability ratings of 20 percent, 30 percent, and 60 percent are assignable for incomplete paralysis of the minor extremity which is mild, moderate or severe in degree, respectively.  Disability ratings of 90 percent and 80 percent are assignable for complete paralysis of the radicular nerve of the major and minor extremity respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8513.  Peripheral nerve disability ratings are also available for each individual nerve and the upper, middle, and lower radicular groups; however, rating the Veteran under Diagnostic Code 8513 provides for the highest rating. 

The regulations describe complete paralysis for each radicular group.  For the upper radicular group, complete paralysis is established where all shoulder and elbow movements are lost or severely affected, but hand and wrist movements are not affected.  38 C.F.R. § 4.124a, Diagnostic Code 8510.  For the middle radicular group, complete paralysis is established where adduction, abduction and rotation of arm, flexion of elbow, and extension of wrist are lost or severely affected.  38 C.F.R. § 4.124a, Diagnostic Code 8511.  For the lower radicular group, complete paralysis is established where all intrinsic muscles of hand, and some or all of flexors of wrist and fingers, are paralyzed (substantial loss of use of hand).  38 C.F.R. § 4.124a, Diagnostic Code 8512.

In that regard, the evidence of record demonstrates no more than mild incomplete paralysis associated with the Veteran's left upper extremity radiculopathy.  The current 20 percent evaluation contemplates mild incomplete paralysis of all radicular groups.  A higher, 30 percent evaluation requires evidence demonstrating moderate incomplete paralysis.  Such is not shown by the record.  Rather, examination in December 2004 revealed 5/5 muscle strength and intact sensation.  There was no ataxia.  Examination in December 2009 revealed decreased sensation to temperature and monofilament in the left upper extremity, as well as slight ataxia.  However, motor testing was 5/5 and there was no indication of functional impairment at the shoulder, elbow, wrist or hand that more closely approximated moderate incomplete paralysis.  Finally, the February 2015 VA examiner indicated normal strength and reflexes, and stated that aside from mild residual aphasia, there were no residuals from the 1999 stroke.  

The Board notes that the Veteran is competent to report that his disability is worse than currently evaluated.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluation for the Veteran's left upper extremity ataxia is appropriate.  The evidence preponderates against a finding that an increased evaluation is warranted.  As such, the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	Left Lower Extremity

The Veteran's radiculopathy of the right lower extremity is evaluated pursuant to the criteria for paralysis of the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The current 10 percent evaluation contemplates mild incomplete paralysis of the sciatic nerve.  A higher evaluation requires evidence demonstrating moderate incomplete paralysis.  Such is not shown by the record.  In that regard, the December 2004 VA examiner noted normal gait, and no ataxia or dysmetria on heel-shin testing.  Neurological testing in September 2009 revealed good perception of sharp versus dull touch, and reflexes were normal at 2+, with the exception of the patellar reflex, which was 1+.  Examination in December 2009 revealed slight unsteadiness and a slightly wide based gait.  Deep tendon reflexes were diffusely hyperreflexic with two beats of clonus at the ankle.  However, examination in February 2015 revealed normal strength, deep tendon reflexes and an absence of muscle atrophy.  That examiner concluded that there were no residuals of the 1999 stroke aside from mild residual aphasia.  In sum, the record does not support a finding that the Veteran's left lower extremity symptoms more nearly approximate the criteria for an evaluation in excess of 10 percent for incomplete paralysis of the sciatic nerve.  

The Board notes that the Veteran is competent to report that his disability is worse than currently evaluated.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluation for the Veteran's left lower extremity paralysis is appropriate.  The evidence preponderates against a finding that an increased evaluation is warranted.  As such, the appeal is denied.  Gilbert.

	Facial Nerve Impairment

The Veteran has been assigned a 10 percent evaluation under Diagnostic Code 8207 for relative loss of innervation of facial muscles.  38 C.F.R. § 4.124a. 

Diagnostic Code 8207 provides a 10 percent evaluation for incomplete, moderate paralysis of the seventh cranial nerve; a 20 percent evaluation for incomplete, severe paralysis; and a 30 percent evaluation for paralysis that is complete.  38 C.F.R. § 4.124a, Diagnostic Code 8207. 

As noted, the current evaluation contemplates incomplete, moderate paralysis of the seventh cranial nerve.  However, examination has repeatedly shown that the cranial nerves are intact.  The February 2015 identified only mild residual aphasia related to the 1999 stroke.  No impairment of the facial nerves was noted.  As such, it cannot be said that the Veteran's facial nerve impairment more closely approximates the criteria for the next higher evaluation.  As such, an evaluation in excess of 10 percent for facial nerve impairment is not warranted. 

The Board notes that the Veteran is competent to report that his disability is worse than currently evaluated.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluation for the Veteran's facial nerve impairment is appropriate.  The evidence preponderates against a finding that an increased evaluation is warranted.  As such, the appeal is denied.  Gilbert.

      Evaluations - Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected stroke residuals are inadequate.  A comparison between the level of severity and symptomatology of these disabilities with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The record reflects that the Veteran has at no point during the current appeal indicated that his service-connected stroke residuals result in further impairment when viewed in combination with his other service-connected disabilities.

In light of this discussion, the Board concludes that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In short, there is nothing in the record to indicate that the Veteran's disabilities cause impairment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Finally, the Board observes that the Court has held that a request for an increase in benefits should be inferred as a claim for special monthly compensation (SMC) regardless of whether it has been raised by the Veteran or previously adjudicated.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  Moreover, VA's governing regulations direct the Board to review a claim for SMC in the first instance if reasonably raised by the record.  In this case, however, the Board concludes that the issue of entitlement to SMC has not been raised by the record.  The record does not reflect, nor does the Veteran argue, that he has loss of function that requires additional compensation under 38 C.F.R. § 3.350.  

Effective Dates

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  When an application for disability compensation is received within one year of the date of the Veteran's discharge or release from service, the effective date of such award shall be the day following the veteran's release.  38 U.S.C.A. § 5110(b)(1) (West 2014). 

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA. 38 U.S.C.A. 
§ 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2014).  An informal claim may be any communication or action indicating intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2016).  An informal claim must be written and it must identify the benefit being sought.  

Although a claimant need not identify the benefit sought "with specificity," some intent on the part of the veteran to seek benefits must be demonstrated.  The United States Court of Appeals for the Federal Circuit  has emphasized VA has a duty to fully and sympathetically develop a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," and extends to giving a sympathetic reading to all pro se pleadings of record.  

Service connection for stroke was denied in April 2005.  The Veteran did not timely appeal.  

In August 2009, the Veteran submitted a petition to reopen his claim of entitlement to service connection for stroke.  Based on newly developed evidence, service connection for stroke residuals (left upper extremity ataxia, left lower extremity paralysis, and facial nerve impairment) was granted in a January 2010 rating decision, effective August 14, 2009, the date of receipt of the Veteran's petition to reopen.  

The Veteran argues that an earlier effective date of service connection is warranted, and that there was evidence of a stroke at the time of his original claim.  Unfortunately, the pertinent and undisputed facts in this case are that a claim of entitlement to service connection for stroke denied in April 2005, and that a new claim was not submitted until August 2009.   Prior to that date, there are no documents that can be construed as a claim, informal claim or intent to file a claim of entitlement to service connection for stroke or its residuals.  

In sum, there is no indication of a claim, informal claim, or intent to file a claim of entitlement to service connection for stroke subsequent to the April 2005 RO decision until receipt of the Veteran's petition to reopen in August 2009.  Under the law, the earliest effective date and the appropriate effective date for the grant of service connection in this case is August 14, 2009, the date of receipt of the Veteran's petition to reopen the claim of entitlement to service connection for stroke. 

ORDER

Entitlement to an initial rating in excess of 20 percent for left upper extremity ataxia, status post left thalamic stroke with residual encephalomalacia, is denied.

Entitlement to an initial rating in excess of 10 percent for left lower extremity paralysis, status post left thalamic stroke with residual encephalomalacia, is denied.

Entitlement to an initial rating in excess of 10 percent for left facial nerve impairment, status post left thalamic stroke with residual encephalomalacia, is denied.

Entitlement to an effective date earlier than August 14, 2009, for the grant of service connection for left upper extremity ataxia, status post left thalamic stroke with residual encephalomalacia, is denied.

Entitlement to an effective date earlier than August 14, 2009, for the grant of service connection for left lower extremity paralysis, status post left thalamic stroke with residual encephalomalacia, is denied.

Entitlement to an effective date earlier than August 14, 2009, for the grant of service connection for left facial nerve impairment, status post left thalamic stroke with residual encephalomalacia, is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


